Citation Nr: 1724881	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  07-05 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 30 percent for migraine headaches.

2.  Entitlement to an effective date prior to February 5, 2014, for a total disability rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from November 1967 to November 1969.
	
These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2007 and March 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In September 2014, the Board remanded the claim for an increased rating for migraine headaches and a claim for entitlement to TDIU.  In a March 2016 rating decision, the RO granted a 30 percent rating for migraine headaches and entitlement to TDIU, effective February 5, 2014.

The Board notes that the Veteran has perfected an appeal of a denial of an increased disability rating for hypertension.  The Board's review of the claims file reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on this issue.  As such, the Board will not accept jurisdiction over the claim for an increased rating for hypertension at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.


FINDINGS OF FACT

1.  The Veteran's claim for increased disability rating for migraine headaches was received by VA on February 2, 2007.

2.  From February 2, 2007, the Veteran's migraine headaches are manifested by very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.

3.  From February 2, 2007 forward, the combined effects of the Veteran's service-connected posttraumatic stress disorder (PTSD), coronary artery disease (CAD), and migraine headaches prevented him from securing or maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 50 percent for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2016).

2.  The criteria for TDIU have been met from February 2, 2007.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all the duty to notify and assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).

Duty to Notify

Initial disability rating issues and earlier effective dates are generally considered "downstream" elements of the service connection claim.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (interpreting that separate notification is not required for the "downstream" issue of initial rating); 38 C.F.R. § 3.159(b)(3)(i) (2016) (reflecting that there is no duty to provide VCAA notice upon receipt of a notice of disagreement).


Duty to Assist

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  Here, the Veteran's service treatment records, private medical records, SSA and VA medical records are associated with the Veteran's claims file.  The Veteran was afforded numerous VA examinations during the appeal period.  Most recently, he received a VA examination in December 2015 pursuant to the September 2014 remand directives.  VA's actions satisfied its duty to assist the Veteran in developing his claims.  See 38 U.S.C.A. § 3.159(e) (West 2014).

Migraine Increased Rating Law and Analysis

The Veteran asserts that he is entitled to an increased disability rating in excess of 30 percent for migraine headaches.

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Disability evaluations are determined by the application of the facts to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's service-connected migraine headaches disability is currently evaluated at 30 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100.  The Veteran contends that his disability rating does not accurately depict the severity of his migraine headaches.  

A 30 percent rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average once per month over the last several months.  A maximum 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a (2016).

The Rating Schedule does not define "prostrating," nor has the Court.  Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  By way of reference, "prostration" is defined as "extreme exhaustion or powerlessness."  See Dorland's Illustrated Medical Dictionary 1531 (32nd ed. 2012).  Similarly, "prostrate" is defined as "physically or emotionally exhausted; incapacitated."  See Webster's II New College Dictionary 889 (2001).

Further, "severe economic inadaptability" is also not defined in VA law.  Pierce v. Principi, 18 Vet. App. 440, 446 (2004).  In addition, the Court has held that nothing in Diagnostic Code 8100 requires that the claimant be completely unable to work in order to qualify for a 50 percent rating.  Id.  In this regard, it was explained by the Court that if "economic inadaptability" were read to import unemployability, the appellant, should he or she meet the economic-inadaptability criterion, would then be eligible for a TDIU rather than just a 50 percent rating.  Id.  citing 38 C.F.R. § 4.16.  The Court discussed the notion that consideration must also be given as to whether the disability was capable of producing severe economic inadaptability, regardless of whether the condition was actually causing such inadaptability.  Pierce, 18 Vet. App. at 446.  In this regard, VA conceded that the words "productive of" could be read to mean either "producing" or "capable of producing."  Id. at 446, 446-447.

The Veteran was afforded a VA examination in May 2007.  The Veteran reported biparietal, bitemporal, and occipital headaches, usually daily, accompanied by lightheadedness.  The Veteran denied any vomiting, photophobia, or phonophobia associated with the headaches.  The Veteran described getting relief from taking Tylenol and mirtazapine.  The Veteran reported that his headaches are "accompanied by lack of motivation and ... confusion," and that due to the headaches he is unable to perform any work or social activities due to the pain and weakness, fatigue, and lightheadedness.  The Veteran further reported that he is unable to concentrate in regular work or social settings on a regular basis.

An October 2010 VA treatment record notes that the Veteran was experiencing migraine headaches every day and taking Tylenol for relief.

The Veteran was afforded a VA examination in December 2015.  The Veteran reported getting migraine headaches, with no precursor or non-headache symptoms, approximately once every two weeks which are located in his bilateral temple region that resolve two to three hours after taking a nap.  It was noted that the Veteran has characteristic prostrating attacks of migraine pain once every month.  The examiner opined that the headaches are not productive of severe economic inadaptability and do not impact the Veteran's ability to work.  

A March 2016 VA opinion states that the Veteran's headaches do not impact his ability to obtain and maintain gainful employment and did not make the Veteran unable to work any time between February 2007 and 2014.  

A July 2016 VA treatment record notes the Veteran reported bilateral temporal headaches every three days, without a trigger, that start around noon and take two to three hours to go away.  The Veteran further reported that his stomach gets upset, he becomes irritable, and has slight vision changes with blurriness, but denied nausea, vomiting, dizziness, tearing, or eye pain.  The Veteran then described the pain as pounding and throbbing which requires him to lie down for a few hours.  The Veteran denied being bothered by sound, but did report being bothered by light during his headaches.

The Board is required to assess the credibility and probative weight of all relevant evidence, and may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007) (Greene, J., concurring in part and dissenting in part) (noting that the Board has the duty to assess credibility and probative weight of evidence); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (affirming that the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.).  The Court has also held that contemporaneous records are more probative than history as reported by a Veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).

While the Board notes that the December 2015 and March 2016 VA opinions concluded that the Veteran's headaches are not productive of severe economic inadaptability and do not impact the Veteran's ability to work, these are without any rationale provided.  As such, the Board places little probative value in these conclusions.

As noted above, the words "productive of" could be read to mean either "producing" or "capable of producing."  Pierce, at 446, 446-447.  The Veteran told the May 2007 VA examiner that when he gets migraines, is unable to concentrate in regular work or social settings on a regular basis.  The Veteran told the December 2015 VA examiner that when he gets migraines, he has to take naps of two to three hours in length to get relief.  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See 38 C.F.R. 
§ 3.159(a)(2) (2016).  This may include some medical matters, such as describing symptoms, but does not necessarily include opinions on the cause or etiology of any current disability.  Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).  As such, the Board places substantial probative value in the Veteran's lay statements.

After carefully reviewing the evidence, the Board concludes that the evidence demonstrates that the Veteran's migraine headache disability was productive of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability and finds that the service-connected disability picture more closely resembled the criteria for a 50 percent rating, but not higher, for the period of the appeal from February 2, 2007, the date his claim was received.  

In sum, the preponderance of the evidence deemed most probative by the Board demonstrates that, pursuant to the criteria provided in 38 C.F.R. § 4.124a, a disability rating of 50 percent is warranted for the period of the appeal beginning February 2, 2007.


TDIU Earlier Effective Date Law and Analysis

The Veteran maintains that he is entitled to an earlier effective date for the grant of TDIU.

A TDIU may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that, if there is one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a). 

The issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

The effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2016).  A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

Therefore, given the Court's holding in Rice and the specific facts of the Veteran's appeal, the Board turns to the general rule regarding the establishment of effective dates.  Except as otherwise provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.

VA received the Veteran's claim for TDIU on February 5, 2014.  The Veteran reported that he last worked in 2001 but left his job due to his disabilities.  He indicated that the service-connected coronary artery disease, posttraumatic stress disorder (PTSD), and headaches caused his unemployability.  In March 2016 the RO granted TDIU with an effective date of February 5, 2014.

The Board finds that the claim for TDIU is inferred with the claim for an increased rating for migraine headaches and the evidence that the Veteran was unemployed.  Rice, 22 Vet. App. 447, 453-54.  As the claim for TDIU was pending alongside the increased rating appeal, the Board properly has jurisdiction over the effective date.  See id.  As the claim for a TDIU is part of the Veteran's February 2, 2007 claim for an increased disability rating for migraine headaches, the period on appeal extends to the date VA received the increased disability rating claim.

As of February 2, 2007, the Veteran was service connected for PTSD at 30 percent, migraine headaches at 50 percent (pursuant to the above decision), hypertension at 0 percent, and coronary artery disease at 60 percent, for a combined disability rating of 90 percent.  Since the Veteran had four disabilities with one rated at 60 percent and another at 50 percent, with a combined rating of 90 percent for the entire period on appeal, the threshold requirements of TDIU are met.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Turning to the next step, TDIU may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991). 

If a sufficient rating is present, then it must be at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of that disease.  See 38 C.F.R. § 4.16(a).  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.

With the threshold requirements satisfied, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  In determining whether the Veteran is capable of obtaining and maintaining gainful employment, the Board must consider the Veteran's work history, education, and any special training.  In this case, documents received from SSA indicate the Veteran has a high school education and was last working as a traffic inspector which entailed coordinating bus service within an assigned territory and periodically observing vehicles to ensure that service is provided according to the schedule.  The job also entailed determining need for changes in service, such as revised schedules and routes.  Before that, the Veteran was a bus driver for a mass transit system.

An April 2006 letter from a VA psychiatrist notes that the Veteran had diagnoses of major depression, panic disorder, and migraine headaches.  It was noted that the Veteran last worked in 2001 and that "the symptoms of his illnesses are currently making it very difficult for him to work," by causing problems with his concentration, irritability, nervousness, and getting easily upset.  It was also noted that the psychiatrist began treating the Veteran in September 2004.

As noted above, the Veteran told the May 2007 VA examiner that when he gets migraines, is unable to concentrate in regular work or social settings on a regular basis.  The Veteran told the December 2015 VA examiner that when he gets migraines, he has to take naps of two to three hours in length to get relief.

An October 2010 VA treatment record notes that the Veteran was experiencing migraine headaches every day and taking Tylenol for relief.

The Veteran was afforded a VA PTSD examination in November 2013.  The Veteran was noted as having a diagnosis of PTSD with no other mental disorders diagnosed.  It was noted that the Veteran's PTSD caused occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  Among the Criterion D symptoms, it was noted that the Veteran has difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentration, hypervigilance, and an exaggerated startle response.  For criteria F, it was noted that the Veteran's symptoms cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  For VA rating purposes, the Veteran was noted as having symptoms of anxiety, chronic sleep impairment, and mild memory loss, such as forgetting names, directions, or recent events.  

Throughout the appeal period, VA treatment records are replete with references to the Veteran experiencing migraine headaches, poor concentration, poor sleep, and depression, until it was diagnosed more properly as PTSD.

Here, in weighing the lay and medical evidence of record, as well as the Veteran's education and work history, the Board finds that it is unlikely that the Veteran would be able to find substantially gainful employment in his prior field or in another profession or field due to the symptoms associated with his migraines, PTSD, and coronary artery disease.  Specifically, the Veteran's above described symptoms of irritability and becoming easily upset would unduly interfere with his ability to work as a bus driver.  Furthermore, the Veteran's problems with concentration would unduly interfere with his ability to work as a traffic inspector.  The Veteran's frequently occurring migraines have caused symptoms such as lightheadedness and confusion, and have at times required the Veteran to take naps of two to three hours in length.  These would unduly interfere with the Veteran's ability to perform at either job.  As such, entitlement to TDIU is warranted from the date of his increased disability rating claim, February 2, 2007 forward. 

For these reasons, the Board finds that entitlement to a TDIU is warranted effective February 2, 2007, the date of the Veteran's claim for an increased disability rating for migraine headaches.



ORDER

An increased rating of 50 percent for migraine headaches is granted, subject to the rules governing the award of monetary benefits.

TDIU is granted from February 2, 2007, subject to the rules and regulations governing the award of monetary benefits.






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


